DETAILED ACTION
	For this action, Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12 January 2021, with respect to the ground of rejection of Claim 2 have been fully considered and are persuasive.  The ground of rejection under 35 U.S.C. 112(b) has been withdrawn.  Claim 2 has been amended in a manner that addresses and overcomes the issues of indefiniteness that required the ground of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the ground of rejection has been withdrawn.  For more detail on why the ground of rejection has been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 12 January 2021.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12 January 2021, with respect to the rejections of claims 1 and 2 under 35 U.S.C. 103 under Astle et al. (herein referred to as “Astle”, US Pat Pub. 2006/0060512) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Astle et al. in view of Foix et al. (herein referred to as “Foix”, US Pat Pub. 2013/0240431).  Applicant has amended independent Claim 1, upon which Claim 
Applicant's arguments filed 12 January 2021 with respect to the grounds of rejection of Claims 3-20 have been fully considered but they are not persuasive. Applicant has amended independent Claims 3 and 11—upon which the remaining claims of interest are dependent—to further clarify and narrow the scope of the claimed invention, in particular by requiring the top surface having at least one flow path structure disposed thereon (the same limitation is also present in Claim 1, yet the grounds of rejection have been withdrawn for the reasons detailed above).  Applicant further argues that Astle does not disclose such a limitation.  After further consideration, the examiner respectfully disagrees.  Figure 16 of Astle shows an embodiment of a filter manifold with an inlet and outlet that are formed on the top of a filter manifold, wherein the top of the manifold is described in the grounds of rejection (see below; Figure 1; Figure 16; Paragraph [0018]; Paragraph [0071]; connector head 416).  Since the inlet and outlet are formed on the top surface of said filter manifold with respect the bottom surface (in particular the detailed inlet), a flow path structure is formed on the top .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of India on 10 January 2020. It is noted, however, that applicant has not filed a certified copy of the IN202023001203 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Astle et al. (herein referred to as “Astle”, US Pat Pub. 2006/00060512) in view of Foix et al. (herein referred to as “Foix”, US Pat Pub. 2013/0240431; found in IDS filed 07/07/2020).
Regarding instant Claim 1, Astle discloses a water purification system (Abstract; Paragraph [0053]; fluid treatment system for the treatment of drinking water), comprising:  a manifold having a top surface and a bottom surface, the bottom surface having a receptacle for receiving a filter cartridge (Figure 1; Figure 16; Paragraph [0018]; Paragraph [0071]; connector head 416 with top and bottom surface shown in Figure 16, serves as manifold with bottom surface comprising a receptacle for filter cartridge 414); at least one flow path structure disposed on said top surface of the manifold forming at least one channel for water to flow to and from the at least one filter cartridge, the flow path structure having at least one inlet for water ingress and one outlet for water egress (Figure 16; Paragraph [0071]; flow path through connector head 416, where inlet flow and outlet flow are disposed on top surface of connector head 
While the embodiment of Astle comprises a manifold with a bottom surface having a receptacle for receiving at least one filter cartridge, the embodiment is silent on having receptacles for receiving at least one filter cartridge and the at least one valve’s closing can further redirect the flow of water to components other than said at least one filter cartridge.
Astle discloses an alternative embodiment of the water purification system that solves the mutual problem of treating water via filtration (Figure 24; Paragraph [0084]).  The embodiment of Figure 24 comprises a manifold having receptacles in the bottom surface that may receive at least one filter cartridge for the benefit of providing a more comprehensive fluid treatment (Figure 24; Paragraph [0084]).
	Since Astle does not specify the manifold type (Paragraph [0084]; “[r]egardless of manifold type…”), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the manifold and bottom surface of Astle to further comprise the receptacles for receiving at least one filter cartridge as further taught by 
However, Astle is silent on the at least one valve’s closing can further redirect the flow of water to components other than said at least one filter cartridge.  Astle does recite a teaching that water may be provided with applications where unfiltered water is safe (Paragraph 0082]). 
Foix discloses a filtration system in the same field of endeavor as Astle, as it solves the mutual problem of treating a fluid via a valve controlled filtration system (Abstract; Paragraph [0058]).  Foix further discloses a valve that provides a bypass passage for the manifold at a top surface of a filter manifold, wherein the bypass passage redirects the flow of water to components other than the filter cartridge without stopping the flow of water (Figure 1; Figure 2; Paragraph [0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the at least one valve and the closing of said at least one valve to further provide means to further redirect the flow of water to components other than said filter cartridge when said at least one valve is in a closed position as taught by Foix because Foix discloses such a redirection can provide unfiltered water without stopping the flow of water due to the closed valve position (Foix, Paragraph [0058]).  
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein a plurality of flow path structures are disposed on said top surface of the manifold and a plurality of valves are disposed in the plurality of flow path structures, each of the plurality of flow path structures are connected to a pair of filter cartridges, and wherein each flow path .

Claims 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Astle et al. (herein referred to as “Astle”, US Pat Pub. 2006/0060512).
Regarding instant Claims 3 and 4, Astle discloses a water purification system (Abstract; Paragraph [0053]; fluid treatment system for the treatment of drinking water), comprising: a manifold having a top surface and a bottom surface, the top surface having a flow path structure disposed thereon (Figure 16; Paragraph [0071]; flow path through connector head 416, where inlet flow and outlet flow are disposed on top surface of connector head 416), the bottom surfacing having a receptacle for receiving a filter cartridge, the receptacle having a complementary helical locking thread extending radially thereon, the complementary helical locking thread further having an indentation or aperture (Figure 1; Figure 16; Paragraph [0018]; Paragraph [0054]; Paragraph [0071]; connector head 416 with top and bottom surface shown in Figure 16, serves as manifold with bottom surface comprising a receptacle for filter cartridge 414; keyed 
While the embodiment of Astle comprises a manifold with a bottom surface having a receptacle for receiving at least one filter cartridge, the embodiment is silent on having receptacles for receiving at least one filter cartridge.
Astle discloses an alternative embodiment of the water purification system that solves the mutual problem of treating water via filtration (Figure 24; Paragraph [0084]).  The embodiment of Figure 24 comprises a manifold having receptacles in the bottom surface that may receive at least one filter cartridge for the benefit of providing a more comprehensive fluid treatment, and additionally provides a threaded helical connection for each of the filter cartridges provided (Figure 24; Paragraph [0084]; see motion arrows in Figure 24).
	Since Astle does not specify the manifold type (Paragraph [0084]; “[r]egardless of manifold type…”), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the manifold and bottom surface of Astle to further comprise the receptacles for receiving at least one filter cartridge, wherein both the cartridge and the manifold receptacles comprise a helical threaded connection structure see also Claim 4).
Regarding instant Claim 5, Claim 4, upon which Claim 5 is dependent, has been rejected above.  Astle, part of the combined references, further discloses wherein the complementary helical locking threads of each of the plurality of receptacles are unique or structurally different from each other (Figure 24; Paragraph [0084]; the plurality of locking threads are at least unique by being placed at different locations on the manifold).
	Regarding instant Claim 6, Claim 5, upon which Claim 6 is dependent, has been rejected above.  Astle, part of the combined references, further discloses comprising a plurality of filter cartridges, each of the plurality of filter cartridges having threaded, cylindrical structures with helical threads for mating with the complementary helical locked threads of each of the plurality of receptacles (Figure 24; Paragraph [0084]; each of filter cartridges disclosed comprises a threaded locking mechanism with associated threads in the manifold).
	Regarding instant Claim 7, Claim 3, upon which Claim 7 is dependent, has been rejected above.  Astle, part of the combine references, further discloses wherein the helical thread of the filter cartridge has a length that requires about a quarter-turn (about 90 degrees) of the filter cartridge once the threaded, cylindrical structure of the cartridge is inserted into the manifold receptacle to lock the filter cartridge in place via connection between the indention or aperture of the receptacle complementary helical locking thread and protrusion of the cartridge based helical thread (Figure 1; Figure 6; 
Regarding instant Claim 8, Claim 3, upon which Claim 8 is dependent, has been rejected above.  Astle, part of the combined references, further discloses wherein the flow path structure forms a channel for water to flow to and from the filter cartridge (Figure 24; Paragraph [0084]; flow path contained within manifold flows through all filters 1048a-c).  
Regarding instant Claim 9, Claim 8, upon which Claim 9 is dependent, has been rejected above.  Astle, part of the combined references, further discloses comprising a plurality of receptacles on the manifold for receiving a plurality of filter cartridges, and a plurality of flow path structures disposed on the top surface of the manifold, the plurality of flow path structures forming a plurality of channels for water to flow to and from the plurality of filter cartridges (Figure 16; Figure 24; Paragraph [0071]; Paragraph [0084]; flow structures and multiplicity of receptacles seen in Figures 16 and 24).  
Regarding instant Claim 10, Claim 3, upon which Claim 10 is dependent, has been rejected above.  Astle, part of the combined references, further discloses wherein the indentation or aperture of the complementary helical locking thread is formed in a semi-circular cut (Figure 6; Figure 16; Paragraph [0054]; at least keyed camming lug 26 is provided with a semi-circular cut).  
Regarding instant Claims 11 and 15, Astle discloses a method of assembling a water purification system (Abstract; Figure 1; Figure 6; Figure 16; Figure 24; Paragraph 
	However, this embodiment of Astle is silent on rotating the at least one filter cartridge within the at least one receptacle such that the helical thread of the at least one filter cartridge traverses through the complementary helical locking thread of the at least one receptacle, along with a plurality of receptacles and a plurality of unique helical with a unique complementary helical locking thread.
Astle discloses an alternative embodiment of the water purification system that solves the mutual problem of treating water via filtration (Figure 24; Paragraph [0084]).  The embodiment of Figure 24 comprises a manifold having a threaded helical connection that would require rotation of helical locking threads on both the filter cartridge and the a manifold for a secure fastening/locking of the cartridge 1048 onto the manifold 1050 for each of the filter cartridges provided (Figure 24; Paragraph [0084]; see motion arrows in Figure 24).  The embodiment of Figure 24 further comprises a manifold having a plurality of receptacles in the bottom surface that may receive at least one filter cartridge for the benefit of providing a more comprehensive fluid treatment, and additionally provides a unique threaded helical connection for each of the filter cartridges provided for the unique complimentary locking thread (Figure 24; Paragraph [0084]; see motion arrows in Figure 24; each of the receptacles in the manifold and the threads on the cartridge or unique to the respective receptacle/cartridge, see that threads are different for each cartridge 1048a-c).  
	Since Astle does not specify the manifold type (Paragraph [0084]; “[r]egardless of manifold type…”), it would have been obvious to one of ordinary skill in the art at the see also Claim 15).
Regarding instant Claim 12, Claim 11, upon which Claim 12 is dependent, has been rejected above.  Astle further discloses wherein the rotational range of the at least one filter cartridge is about a quarter-turn to lock the filter cartridge in place once the threaded, cylindrical structure of the cartridge is inserted into the manifold receptacle (Figure 24; Paragraph [0084]; a quarter turn of the threaded connections would lock the filter cartridge into the manifold).  
	Regarding instant Claim 13, Claim 11, upon which Claim 13 is dependent, has been rejected above.  Astle further discloses wherein the rotational range of the at least one filter cartridge is between about a quarter-turn to a full rotation to lock the filter cartridge in place once the threaded, cylindrical structure of the cartridge is inserted into the manifold receptacle (Figure 24; Paragraph [0084]; threads of filter cartridge would require at least a half rotation to fully fasten cartridge to manifold).  
	 Regarding instant Claim 14, Claim 11, upon which Claim 14 is dependent, has been rejected above.  Astle further discloses wherein the rotational range of the at least one filter cartridge is greater than a full rotation to lock the filter cartridge in place once 
Regarding instant Claim 16, Claim 11, upon which Claim 16 is dependent, has been rejected above.  Astle further discloses further providing an EPROM mounted on or within the at least one filter cartridge, and a memory device reader mounted on or within the manifold (Paragraph [0051]; EPROM disposed on filter cartridge and memory device reader in electronic monitoring device in the manifold).  
Regarding instant Claim 17, Claim 16, upon which Claim 17 is dependent, has been rejected above.  Astle further discloses including the steps of identifying the at least one filter cartridge through interaction of the EPROM with the manifold memory device reader, and transmitting information, by the manifold memory device reader, relative to the useable life and proper/improper installation of the at least one filter cartridge (Paragraph [0051]; proper electronic communication between EPROM and memory reader would provide proper installation notification, useable life communicated through flow rate, pressure drop, or time data communicated via EPROM to electronic monitoring device).  
	Regarding instant Claim 18, Claim 11, upon which Claim 18 is dependent, has been rejected above.  Astle further discloses wherein the indentation or aperture of the complementary helical locking thread is formed as a semi-circular cut (Figure 6; Figure 16; Paragraph [0054]; at least keyed camming lug 26 is provided with a semi-circular cut).
Regarding instant Claim 19, Claim 11, upon which Claim 19 is dependent, has been rejected above.  Astle, part of the combined references, further discloses including a threaded, cylindrical structure extending from the at least one filter cartridge, the threaded, cylindrical structure having the helical thread disposed thereon (Figure 1; Figure 6; Figure 24; Paragraphs [0053]-[0054]; Paragraph [0071]; Paragraph [0084]; camming lugs 26 and threads are present on an upper cylindrical protrusion contained on the filter cartridge).
	Regarding instant Claim 20, Claim 11, upon which Claim 20 is dependent, has been rejected above.  Astle, part of the combined references, further discloses wherein the helical thread of the at least one cartridge has an indentation or aperture disposed thereon, and the complementary helical locking thread of the at least one receptacle has a protrusion disposed thereon (Figure 24; Paragraph [0084]; threads of filter cartridges 1048 comprise protrusions, complementary threads on the receptacles of manifold 1050 would further require protrusions to lock with threads of filter cartridge).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/12/2021